 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT :
Toros rss sess ec ce reese see ese ee enn TERECTRONICALLY FILED
MICHAEL S. JOHNSON et al., DOC + “y gia
Plaintiffs, DATE F TEDW SS _
ORDER
-against-

07 Civ. 8473 (GBD) (KNF)
NEXTEL COMMUNICATIONS INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendant Nextel Communications, Inc.’s motion for judgment on the
pleadings is scheduled for December 4, 2019 at 10:30 am.

Dated: New York, New York
November 21, 2019

SO ORDERED.

ouig.. B Dongle

RGE B. DANIELS
One States District Judge

 
